Citation Nr: 1401787	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-30 065	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability. 

4.  Entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for plantar fasciitis.

8.  Entitlement to an initial rating higher than 10 percent for right ankle sprain. 

9.  Entitlement to an initial compensable rating higher for irritable bowel syndrome.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD
J. Meawad, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to April 1992 and from March 2003 to June 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is the Veteran's file.  

The reopened claims of service connection, the claim of service connection for plantar fasciitis, and the claims for increase are REMANDED to the RO via the Appeals Management Center in Washington, DC.




FINDINGS OF FACT

1.  In a rating decision in July 1992, the RO denied the claim of service connection for a left knee disability, because a left knee disability was not shown; after the Veteran was notified of the adverse determination and of her appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record.

2.  The additional evidence since the rating decision by the RO in July 1992, denying service connection for a left knee disability, relates to an unestablished fact necessary to substantiate the claim.

3.  In a rating decision in July 1992, the RO denied the claim of service connection for a right knee disability, because a right knee disability was not shown; after the Veteran was notified of the adverse determination and of her appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record.

4.  The additional evidence since the rating decision by the RO in July 1992, denying service connection for a right knee disability, relates to an unestablished fact necessary to substantiate the claim.

5.  In a rating decision in July 1992, the RO denied the claim of service connection for a back disability, because a back disability was not shown; after the Veteran was notified of the adverse determination and of her appellate rights, she did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination; and the rating decision became final on the evidence of record.



6.  The additional evidence since the rating decision by the RO in July 1992, denying service connection for a back disability, relates to an unestablished fact necessary to substantiate the claim. 

CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The criteria to reopen the claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria to reopen the claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claims of service connection are reopened, which is the only part of the appeal decided, VCAA compliance need not be further addressed. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In a rating decision in July 1992, in part, the RO denied the Veteran's original application for VA disability compensation, namely, service connection for a left knee disability, a right knee disability, and a back disability, because no such disabilities were shown during the period of service from May 1984 to April 1992.  


After the Veteran was notified of the determination and of her appellate rights, she did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  The rating decision by the RO in July 1992 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

Evidence Previously Considered

The evidence of record and previously considered at the time of the rating decision in July 1992 consisted of the service treatment records for the first period of active duty. 

In March 1979 before service, the Veteran suffered an avulsion fracture of the anterior iliac spine. 

The service treatment records show that in October 1984 the Veteran fell during a sporting event and she pulled a hamstring muscle and she suffered an abrasion on each knee. 

In December 1988 the Veteran complained of low back pain after an aerobic exercise, and the assessment was musculoskeletal strain.  In May 1989 and in June 1989 the Veteran complained of pain in the lumbar region after a vehicle accident, and the assessment was acute muscle strain.  

In April 1990, the Veteran complained of left knee pain after playing softball and the assessment was lateral collateral strain. 

Current Claim to Reopen 

In March 2007, the Veteran filed the current claim to reopen.




The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



Additional Evidence 

The additional evidence, in part, presented since the rating decision in July 1992 consists of private medical records and the service treatment records from the second period of service.  

After the first period of service and prior to the second period of service, private medical records show that the Veteran had surgery on the left knee in April 1998, in June 1999, and in May 2002 and on the right knee in April 2001.  The service treatment records from the second period of service from March 2003 to June 2004 show that the Veteran was put on a permanent physical profile because of her left knee and right knee disabilities.  In November 2003, the Veteran had an arthroscopic debridement of the left knee.  Private records show that in March 2007 the Veteran was treated for complaints of low back pain and the diagnosis was early evidence of degenerative disc disease.  

Analysis

As the additional medical evidence relates to an unestablished fact necessary to substantiate the claims, namely, evidence of current disabilities, and as the lack of such evidence was the basis for the previous final denial of the claims, the evidence is new and material under 38 C.F.R. § 3.156 and the claims of service connection for a left knee disability, right knee disability, and a back disability are reopened.  

ORDER

The claim of service connection for a left knee disability is reopened and to this extent only the appeal is granted. 

The claim of service connection for a right knee disability is reopened and to this extent only the appeal is granted.

The claim of service connection for a back disability is reopened and to this extent only the appeal is granted.  


REMAND

On the reopened claim of service connection for a left knee disability, further due process development is needed.  

On the reopened claims of service connection for a right knee disability and a back disability and on the claim of service connection for plantar fasciitis, as the evidence of record is insufficient to decide the claims on the merits and further development under the duty to assist is needed.  

On the claims for increase for right ankle sprain and for irritable bowel syndrome, as the Veteran was last examined by VA in 2008, and as there is a need to verify the current severity of the disabilities, a reexamination under 38 C.F.R. § 3.327 is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

For the right knee:

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the residuals of a right knee medial meniscus tear with partial meniscectomy in April 2001 is a progression of the in-service right knee abrasion from a fall in October 1984 or the development of a new and separate condition? 



If the right knee medial meniscus tear with partial meniscectomy in April 2001 is a new and separate condition, then the condition pre-existed the second period of service from March 2003 to June 2004, and the VA examiner is asked to express an opinion on: 

b).  Whether it is obvious and undebatable that the pre-existing right knee disability was not aggravated by the second period of service from March 2003 to June 2004?  

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the preexisting condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

Aggravation is not shown if there was no increase in a preexisting condition on the basis of the evidence, pertaining to the manifestation of the disability before, during, and after service. 

For the back:

c.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), 




That degenerative disc disease in March 2007 is a progression of the in-service musculoskeletal strain in December 1988 after an aerobic exercise and acute muscle strain in May 1989 and in June 1989 after a vehicle accident or the development of a new and separate condition? 

For plantar fasciitis:

d).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that:

i).  Right plantar fasciitis was caused by or aggravated by service-connected right ankle sprain with tendonitis; and, 

ii).  Left plantar fasciitis is a progression of left foot tendonitis in service as noted on flight physicals in June 1989 and August 1990 or the development of a new and separate condition? 

In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the right plantar fasciitis by the service-connected right ankle disability beyond natural progress as 
contrasted to a temporary worsening or intermittent flare-ups of symptoms.

The Veteran's file must be made available to the VA examiner for review.


2.  Afford the Veteran a VA examination to determine the current severity of the service-connected right ankle disability and service-connected irritable bowel syndrome.  

a).  On the claim for increase for the right ankle, the VA examiner is asked to describe:

i).  Range of motion in degrees of dorsiflexion and plantar flexion; and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement; and, 
	
ii).  Any ankylosis of the subastragalar or tarsal joint with poor or good weight-bearing position; or malunion of the os calcis or astragalus with marked or moderated deformity.
	
b).  On the claim for increase for the irritable bowel syndrome, the VA examiner is asked to describe:

Whether the Veteran had frequent episodes of bowel disturbance with abdominal distress; or diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.

The Veteran's file must be available to the examiner for review.  






3.  On completion of the above development, on the reopened claims for service connection for a left knee disability, a right knee disability, and a back disability adjudicate the claims on the merits, considering all the evidence of record, including copies of service treatment records for the second period of service submitted by the Veteran.

On the claim of service connection for plantar fasciitis, adjudicate the claim, addressing secondary service connection and adjudicate the claims for increase. 

If any benefit is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


